83611: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00595: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83611


Short Caption:MESI VS. PENNYMAC LOAN SERVS., LLCCourt:Supreme Court


Related Case(s):80585, 81049


Lower Court Case(s):Clark Co. - Eighth Judicial District - A800075Classification:Civil Appeal - General - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEric Thomas Mesi
					In Proper Person
				


RespondentPennymac Loan Services, LLCAriel E. Stern
							(Akerman LLP/Las Vegas)
						Natalie L. Winslow
							(Akerman LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/12/2021Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


10/12/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-29297




10/12/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-29299




12/06/2021BriefFiled Proper Person Brief. Appellant's Informa Brief. (SC)21-34753




01/06/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-00595





Combined Case View